2022 IL 127037



                                           IN THE
                                  SUPREME COURT
                                               OF
                            THE STATE OF ILLINOIS




                                      (Docket No. 127037)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. ABDULLAH ALJOHANI,
                                  Appellant.


                                   Opinion filed June 16, 2022.



          JUSTICE GARMAN delivered the judgment of the court, with opinion.

          Chief Justice Anne M. Burke and Justices Theis, Neville, Michael J. Burke,
       Overstreet, and Carter concurred in the judgment and opinion.



                                            OPINION

¶1         In November 2018, the Cook County circuit court found defendant, Abdullah
       Aljohani, guilty of first degree murder and later sentenced him to 23 years in prison.
       On appeal, defendant argued, inter alia, that the circuit court erred in denying his
       motion to suppress evidence based on the community caretaking doctrine and that
       the State’s evidence failed to prove him guilty beyond a reasonable doubt. The First
     District affirmed, finding the emergency aid exception to the warrant requirement
     applied and the evidence was sufficient to prove him guilty.

¶2       Now on appeal, defendant argues the circuit court’s reliance on the community
     caretaking doctrine and the appellate court’s reliance on the emergency aid
     exception to the warrant requirement were both in error. He also argues the State’s
     evidence failed to prove him guilty of first degree murder beyond a reasonable
     doubt. We affirm.


¶3                                    BACKGROUND

¶4      In April 2015, a grand jury indicted defendant on five counts of first degree
     murder in connection with the stabbing death of Talal Aljohani (counts I to V) (720
     ILCS 5/9-1(a)(1)-(3) (West 2014)). The grand jury also indicted defendant on one
     count of armed robbery (count VI) (id. § 18-2(a)(1)).

¶5       In November 2018, the circuit court conducted a hearing on defendant’s motion
     to suppress evidence. Chicago police officer Banito Lugo testified he and his
     partner were dispatched at approximately 4 a.m. on March 15, 2015, to a report of
     a battery in progress. They arrived at a “three-flat building” surrounded by a gate
     and a chain-link fence. They were met outside the building by Khalid Ali, who said
     he had heard a loud verbal argument in Arabic between two men on the second
     floor. Ali, who understood Arabic, stated it sounded like two people wrestling
     before one individual said, “Are you okay?” and “Get up.” Upon hearing this, Ali
     went upstairs, knocked on the door, and asked defendant if everything was all right.
     Defendant said it was okay and reported that Talal was in the bathroom.

¶6       Based on their conversation with Ali, Lugo and his partner entered the building
     and took the stairway to the second floor. The officers knocked on the door, and
     defendant opened it “[a]bout a foot.” Upon questioning, defendant said everything
     was okay. The officers then asked to speak to his brother, but defendant said he was
     sleeping. The officers decided to leave, and defendant closed the door.

¶7       Lugo and his partner returned to the first floor and spoke with Ali, who was
     “adamant” about what had occurred upstairs and that someone was seriously
     injured. The officers went back upstairs and knocked on defendant’s door for about




                                            -2-
       five minutes. They received no response, returned downstairs, and told Ali to call
       police if he had any further concerns. The officers returned to their squad car and
       “punched in a code” that everything was okay.

¶8         However, because “[s]omething didn’t feel right,” Lugo drove around the
       building to the alley. The officers exited their car and saw the back gate open.
       Although he did not know how long the gate had been open, Lugo and his partner
       “[p]roceeded into the yard and found the garage door open.” After looking into the
       garage, they saw the side entrance to the building open. The officers entered the
       building and went up to the second floor. They saw the apartment door “wide
       open,” knocked, and announced their office. Receiving no response, they entered
       the apartment and went room to room. Lugo observed a man lying on a mattress in
       the bedroom and found him unresponsive. Lugo did not see defendant in the
       apartment. Lugo testified that “[r]oughly” 15 to 20 minutes passed from the time
       the officers arrived until they entered the rear door of defendant’s apartment.

¶9         After Officer Lugo’s testimony, the defense rested. The circuit court asked
       counsel what he was seeking to suppress, and counsel said evidence recovered from
       the apartment that the State would seek to introduce in its case-in-chief, including
       blood evidence and a broken knife.

¶ 10       In asking the circuit court to deny the motion, the State argued the officers’
       actions fell “squarely within the emergency aid doctrine.” The court indicated it
       believed Officer Lugo and concluded the circumstances fell “squarely within the
       community caretaking function.” The court denied the motion to suppress.

¶ 11        Defendant then waived his right to a jury trial, and the State proceeded on the
       first degree murder charges in counts I and II. The parties stipulated that, if called
       to testify, Officer Lugo would provide the same testimony as provided at the
       hearing on the motion to suppress.

¶ 12       Abdulhadi Aljohani, the victim’s brother, testified Talal came to the United
       States to attend college. Talal lived with defendant, and although they shared the
       same last name, they were not related.

¶ 13      Khalid Ali testified he grew up in Somalia and could communicate in Arabic.
       He lived in the first-floor apartment with his wife and five children. The second-




                                               -3-
       floor apartment was occupied by defendant and Talal. In the early morning hours
       of March 15, 2015, Ali heard “wrestling” and “yelling and screaming” from
       upstairs. He then heard defendant mention the name, “Talal, Talal,” and “some
       panic.” That was followed by the sound of “somebody dragging like a leg or
       something.” Ali went upstairs and knocked, and defendant answered. He appeared
       “normal,” said there had been a “small argument,” and gave Ali two thumbs-up that
       “everything [was] okay.” Defendant shut the door, and Ali went back downstairs.

¶ 14        Shortly thereafter, Ali returned upstairs via the back staircase and knocked on
       the door. Defendant answered and said everything was okay. When Ali asked where
       Talal was, defendant said he was in the bathroom. Ali, however, could see into the
       bathroom and saw no one. When Ali asked again where Talal was, defendant said
       he was talking to his family. Ali asked to talk with Talal, but defendant repeated
       that Talal was talking to family. Ali then asked to see Talal, but defendant “looked
       a little mad,” said “do whatever,” and closed the door. Ali returned to his apartment
       and called 911. When the police arrived, Ali told the officers what he had heard
       upstairs.

¶ 15       David Ryan, a retired forensic investigator with the Chicago Police Department,
       testified he responded to the apartment in the early morning hours of March 15,
       2015. He entered the apartment and later observed the victim on a bed in the
       bedroom. In the same bedroom, Ryan found a steak knife with a four-inch-long
       blade. Detectives also recovered a driver’s license and student identification card
       for defendant.

¶ 16       Kristin Escobar Alvarenga, an assistant medical examiner, testified she
       performed the autopsy on Talal. She observed injuries to his abdomen, face, neck,
       chest, and lower right extremity. During her internal examination, she observed a
       “sharp force injury to his liver as well as the inferior vena cava and the aorta.” She
       opined the cause of death was a stab wound to the abdomen.

¶ 17       Chicago police officer Anthony Acevez testified that on March 17, 2015, he
       was assigned to follow up on an investigative alert and warrant regarding defendant.
       While proceeding to the suspect address in an unmarked vehicle, Acevez, who was
       wearing plain clothes with a police vest, observed an individual matching
       defendant’s description. When they made eye contact, defendant and another
       individual “immediately began running.” Acevez gave chase and ultimately tripped



                                               -4-
       the individual, who fell into defendant, causing both of them to fall to the ground.
       Acevez apprehended defendant and took him into custody.

¶ 18       The parties entered a stipulation regarding various pieces of DNA evidence.
       DNA identified in a bloodstain from defendant’s underwear matched the DNA
       profile of Talal and not defendant. A swab of a bloodstain from the knife blade
       matched the DNA profile of Talal, and the swab from the knife handle matched the
       DNA profile of defendant.

¶ 19       Following closing arguments, the circuit court found defendant guilty of first
       degree murder. In January 2019, defendant filed a motion for a new trial, arguing,
       inter alia, the court erred in denying his motion to suppress evidence and the State
       failed to prove him guilty beyond a reasonable doubt. The court denied the motion
       and then sentenced defendant to 23 years in prison on count I.

¶ 20       Defendant appealed, arguing (1) the circuit court erred in denying his motion to
       suppress evidence because the police officers’ warrantless entry into the apartment
       immediately after the murder was not justified by the community caretaking
       exception, (2) the court erred in admitting evidence of his flight as circumstantial
       evidence of his guilt, and (3) the State’s evidence failed to prove him guilty beyond
       a reasonable doubt.

¶ 21       The appellate court affirmed in a modified opinion. 2021 IL App (1st) 190692.
       On the first issue, the court found the warrantless entry into the apartment fit
       squarely within the emergency aid exception. As to defendant’s flight, the court
       found it reasonable that his headlong flight from the police was in response to the
       stabbing death of the victim. On the third issue, the court concluded the entirety of
       the evidence, including defendant’s presence, his flight from the apartment and then
       again days later from the police, the DNA evidence, the neighbor’s testimony, the
       attempted coverup by defendant, and the circumstantial evidence, was sufficient for
       a factfinder to find defendant guilty beyond a reasonable doubt.

¶ 22       In March 2019, defendant petitioned this court for leave to appeal, and we
       allowed that petition. Ill. S. Ct. R. 315 (eff. July 1, 2018).




                                               -5-
¶ 23                                       ANALYSIS

¶ 24       Defendant raises two issues on appeal. First, he argues the circuit court erred in
       denying his motion to suppress, whether it be through application of the community
       caretaking doctrine or the emergency aid exception to the warrant requirement.
       Second, he argues the appellate court erred in finding the evidence presented at trial
       was sufficient to prove him guilty of first degree murder beyond a reasonable doubt.


¶ 25                             I. Motion to Suppress Evidence

¶ 26                                  A. Standard of Review

¶ 27       On a motion to suppress, “[a] defendant must make a prima facie case that the
       evidence was obtained by an illegal search or seizure.” People v. Gipson, 203 Ill.
       2d 298, 306-07 (2003). “Once the defendant makes out a prima facie case that a
       seizure was unreasonable, the burden shifts to the State to come forward with
       evidence to rebut.” People v. Bass, 2021 IL 125434, ¶ 21. The ultimate burden of
       proof, however, remains with the defendant. Gipson, 203 Ill. 2d at 307.

¶ 28       In reviewing a circuit court’s ruling on a motion to suppress evidence on appeal,
       this court applies the two-part standard of review announced by the United States
       Supreme Court in Ornelas v. United States, 517 U.S. 690, 699 (1996). People v.
       Lindsey, 2020 IL 124289, ¶ 14. Under that standard, “the trial court’s findings of
       historical fact are reviewed for clear error and may be rejected only if they are
       against the manifest weight of the evidence, but the trial court’s ultimate ruling as
       to whether suppression is warranted is reviewed de novo.” Bass, 2021 IL 125434,
       ¶ 21. Also, “in reviewing a pretrial suppression ruling, a court may rely on evidence
       introduced at the ensuing trial.” People v. Kidd, 175 Ill. 2d 1, 25 (1996).

          “The question before a reviewing court is the correctness of the result reached
          by the lower court and not the correctness of the reasoning upon which that
          result was reached. [Citation.] Therefore, as a reviewing court, we can sustain
          the decision of a lower court for any appropriate reason, regardless of whether
          the lower court relied on those grounds and regardless of whether the lower
          court’s reasoning was correct.” People v. Novak, 163 Ill. 2d 93, 101 (1994),
          abrogated on other grounds by People v. Kolton, 219 Ill. 2d 353 (2006).




                                               -6-
       See also People v. Buss, 187 Ill. 2d 144, 205 (1999) (noting the circuit court’s ruling
       on a motion to suppress may be affirmed “for any reason in the record, regardless
       of whether the circuit court expressed this reason as a basis for its conclusion”);
       People v. Johnson, 208 Ill. 2d 118, 129 (2003) (stating “[t]he rule that a lower court
       decision may be sustained on any ground of record is both universally recognized
       and long established”).


¶ 29                                  B. Search and Seizure

¶ 30      The fourth amendment to the United States Constitution provides:

              “The right of the people to be secure in their persons, houses, papers, and
          effects, against unreasonable searches and seizures, shall not be violated, and
          no Warrants shall issue, but upon probable cause, supported by Oath or
          affirmation, and particularly describing the place to be searched, and the
          persons or things to be seized.” U.S. Const., amend IV.

¶ 31      Article I, section 6, of the Illinois Constitution of 1970 provides:

              “The people shall have the right to be secure in their persons, houses, papers
          and other possessions against unreasonable searches, seizures, invasions of
          privacy or interceptions of communications by eavesdropping devices or other
          means. No warrant shall issue without probable cause, supported by affidavit
          particularly describing the place to be searched and the persons or things to be
          seized.” Ill. Const. 1970, art. I, § 6.

       “This court has long held that the search and seizure clause of our state constitution
       stands in ‘limited lockstep’ with its federal counterpart.” Lindsey, 2020 IL 124289,
       ¶ 15.

¶ 32       The United States Supreme Court has said that, “when it comes to the Fourth
       Amendment, the home is first among equals. At the Amendment’s ‘very core’
       stands ‘the right of a man to retreat into his own home and there be free from
       unreasonable governmental intrusion.’ ” Florida v. Jardines, 569 U.S. 1, 6 (2013)
       (quoting Silverman v. United States, 365 U.S. 505, 511 (1961)). The Court has gone
       on to find that it is a “ ‘ “basic principle of Fourth Amendment law” that searches
       and seizures inside a home without a warrant are presumptively unreasonable.’ ”




                                                -7-
       Groh v. Ramirez, 540 U.S. 551, 559 (2004) (quoting Payton v. New York, 445 U.S.
       573, 586 (1980)). This presumption may be overcome in some instances, however,
       “because ‘the ultimate touchstone of the Fourth Amendment is
       “reasonableness.” ’ ” Kentucky v. King, 563 U.S. 452, 459 (2011) (quoting Brigham
       City v. Stuart, 547 U.S. 398, 403 (2006)). Thus, certain exceptions have developed
       through the years.

¶ 33       “One well-recognized exception applies when ‘ “the exigencies of the
       situation” make the needs of law enforcement so compelling that [a] warrantless
       search is objectively reasonable under the Fourth Amendment.’ ” King, 563 U.S. at
       460 (quoting Mincey v. Arizona, 437 U.S. 385, 394 (1978)). The Supreme Court
       has identified several exigencies that may justify a warrantless search of a home,
       including when police officers are in hot pursuit of a fleeing suspect and to prevent
       the imminent destruction of evidence. Id.; see also Michigan v. Tyler, 436 U.S. 499,
       509 (1978) (finding warrantless entry onto private property to fight a fire and
       investigate its cause did not violate the fourth amendment).


¶ 34                              C. Emergency Aid Exception

¶ 35       The Supreme Court has also found another exigency obviating the requirement
       for police officers to obtain a warrant—when there is “the need to assist persons
       who are seriously injured or threatened with such injury.” Brigham City, 547 U.S.
       at 403.

¶ 36       In Brigham City, police officers responded to a 3 a.m. call of a loud party at a
       residence. Id. at 400-01. Upon arrival, they heard shouting from the interior and
       proceeded to investigate. Id. at 401. The officers observed two juveniles drinking
       beer in the backyard and, upon closer inspection of the house, saw through a screen
       door and windows that an altercation was underway in the kitchen. Id. Inside,
       officers saw four adults attempting to restrain a juvenile, who eventually broke free
       and swung and hit one of the adults in the face. An officer then observed the victim
       spitting blood into a sink. Other adults attempted to restrain the juvenile, pressing
       him against a refrigerator with enough force to move it across the floor. An officer
       opened the screen door and announced his presence. Nobody noticed, so the officer
       entered the kitchen and again stated his office. The occupants eventually became
       aware that the police were present, and the fighting ceased. Id.



                                               -8-
¶ 37       The officers arrested the respondents and charged them with contributing to the
       delinquency of a minor, disorderly conduct, and intoxication. The trial court
       granted the respondents’ motion to suppress, finding the officers’ entry into the
       home violated the fourth amendment. Id. After the Utah Court of Appeals affirmed,
       the Utah Supreme Court rejected Brigham City’s argument that the injury caused
       by the juvenile’s punch triggered the emergency aid doctrine, finding “it did not
       give rise to an ‘objectively reasonable belief that an unconscious, semi-conscious,
       or missing person feared injured or dead [was] in the home.’ [Citation.]” Id. at 401-
       02.

¶ 38       The United States Supreme Court granted certiorari to address the appropriate
       standard governing warrantless entry by law enforcement in an emergency
       situation. Id. at 402.

          “ ‘ “The need to protect or preserve life or avoid serious injury is justification
          for what would be otherwise illegal absent an exigency or emergency.” ’
          [Citations.] Accordingly, law enforcement officers may enter a home without a
          warrant to render emergency assistance to an injured occupant or to protect an
          occupant from imminent injury.” Id. at 403.

¶ 39       In considering the facts of the case, the Supreme Court noted “[t]he officer’s
       subjective motivation is irrelevant” and that it did not matter “whether the officers
       entered the kitchen to arrest respondents and gather evidence against them or to
       assist the injured and prevent further violence.” Id. at 404-05. The Court found the
       officers’ entry into the home was “plainly reasonable under the circumstances.” Id.
       at 406. The Court noted the officers were responding to a 3 a.m. complaint of a loud
       party, they could hear and then see an altercation taking place, and they observed a
       fight in the kitchen. Id.

              “In these circumstances, the officers had an objectively reasonable basis for
          believing both that the injured adult might need help and that the violence in
          the kitchen was just beginning. Nothing in the Fourth Amendment required
          them to wait until another blow rendered someone ‘unconscious’ or ‘semi-
          conscious’ or worse before entering. The role of a peace officer includes
          preventing violence and restoring order, not simply rendering first aid to
          casualties; an officer is not like a boxing (or hockey) referee, poised to stop a
          bout only if it becomes too one-sided.” Id.



                                               -9-
¶ 40       Three years later, the Supreme Court considered the emergency aid doctrine
       again in Michigan v. Fisher, 558 U.S. 45 (2009) (per curiam). In that case, Officer
       Christopher Goolsby and his partner responded to a disturbance complaint and were
       directed to a residence where a man was said to be “ ‘going crazy.’ ” Id. at 45. Upon
       arrival, the officers found the property and household in disarray, including a
       pickup truck in the driveway with its front smashed, damaged fenceposts, and three
       broken house windows. Id. at 45-46. The officers also noticed blood on the pickup’s
       hood and on clothes inside the truck, as well as on one of the doors of the house.
       Id. at 46. Through a window, the officers saw the respondent, Jeremy Fisher, inside
       the house, screaming and throwing things. The officers knocked, but Fisher refused
       to answer. They saw he had a cut on his hand and asked him if he needed medical
       attention. Fisher ignored their questions but demanded they get a search warrant.
       Officer Goolsby pushed the front door partway open and entered. Through the
       window of the open door, Goolsby saw Fisher pointing a long gun at him, so he
       withdrew. Id.

¶ 41       Fisher was charged with assault with a dangerous weapon and possession of a
       firearm during the commission of a felony. The trial court found Goolsby violated
       the fourth amendment when he entered the house and granted Fisher’s motion to
       suppress Goolsby’s statement that Fisher pointed a gun at him. The Michigan Court
       of Appeals affirmed the trial court’s order. Id.

¶ 42       The United States Supreme Court granted certiorari and reversed in a
       per curiam opinion. Id. at 47. The Court found “[a] straightforward application of
       the emergency aid exception, as in Brigham City, dictates that the officer’s entry
       was reasonable.” Id. at 48. The Court continued:

          “Officers do not need ironclad proof of ‘a likely serious, life-threatening’ injury
          to invoke the emergency aid exception. The only injury police could confirm in
          Brigham City was the bloody lip they saw the juvenile inflict upon the adult.
          Fisher argues that the officers here could not have been motivated by a
          perceived need to provide medical assistance, since they never summoned
          emergency medical personnel. This would have no bearing, of course, upon
          their need to ensure that Fisher was not endangering someone else in the house.
          Moreover, even if the failure to summon medical personnel conclusively
          established that Goolsby did not subjectively believe, when he entered the




                                              - 10 -
          house, that Fisher or someone else was seriously injured (which is doubtful),
          the test, as we have said, is not what Goolsby believed, but whether there was
          ‘an objectively reasonable basis for believing’ that medical assistance was
          needed, or persons were in danger.” Id. at 49 (quoting Brigham City, 547 U.S.
          at 406).

¶ 43       With Brigham City and Fisher in mind, a two-part test has developed over the
       years in Illinois to determine whether the emergency aid exception applies. For
       example, in People v. Lomax, 2012 IL App (1st) 103016, ¶ 29, the First District
       stated the test as follows:

          “First, the police must have ‘reasonable grounds’ to believe there is an
          emergency at hand; and second, the police must have some reasonable basis,
          ‘approximating probable cause,’ associating the emergency with the area to be
          searched or entered. [Citation.] The reasonableness of the officers’ beliefs as to
          the existence of an emergency is determined by the totality of the circumstances
          known to the officer at the time of entry. [Citation.] The United States Supreme
          Court has held that emergency situations include instances when someone may
          be injured or threatened with injury.”

¶ 44        In that case, Chicago police officers responded to multiple 911 calls from
       citizens that gunshots had been heard inside and outside a multiunit building. Id.
       ¶ 5. Upon arriving at a first-floor unit, the officers knocked and announced that they
       were police officers. Id. ¶ 6. A child answered, and Officer Thomas observed two
       adult women and three small children inside the apartment. Id. The five individuals
       were told to exit because of the serious nature of the call. Id. ¶ 7. Once they exited,
       Officer Thomas observed the defendant and told him to exit the apartment. Thomas
       did not see anyone in distress, injured, or in need of medical attention. Thomas and
       his partner entered the apartment to perform a visual safety check to ensure no one
       had been shot. Id. The officers searched the bedrooms, bathroom, and main room,
       and in one of the bedrooms, they found body armor, a pistol holster, and pistol
       ammunition. Id. ¶ 8. The officers took the defendant into custody, and a further
       search of the building’s exterior revealed four spent shell casings. Id.

¶ 45       The circuit court granted the defendant’s motion to suppress evidence, finding,
       in part, that the officers’ entry was improper because they did not observe any
       evidence that an emergency was in progress or that anyone was in distress. Id. ¶ 10.



                                               - 11 -
       The State appealed, arguing the officers’ actions were justified under the
       emergency aid exception. Id. ¶ 17.

¶ 46       The First District utilized the two-part test to determine whether the emergency
       aid exception applied. Id. ¶ 29. First, the court found the officers met the first prong
       of having reasonable grounds to believe an emergency existed. Id. ¶ 31. The court
       noted the officers had responded to multiple 911 calls and that “ ‘[a] 911 call is one
       of the most common—and universally recognized—means through which the
       police and other emergency personnel learn that there is someone in a dangerous
       situation who urgently needs help.’ ” Id. (quoting United States v. Richardson, 208
       F.3d 626, 630 (7th Cir. 2000)). Further, given the reports of gunshots being fired in
       an apartment building, “the probability that someone had been shot was sufficient
       to create a reasonable belief that an emergency existed.” Id. ¶ 36.

¶ 47       As to the second prong focusing on probable cause, the First District noted
       “probable cause in an emergency situation is based upon a desire to locate potential
       victims and ensure their safety, rather than a reasonable belief that a search will
       disclose evidence of criminal activities.” Id. ¶ 50 (citing United States v. Holloway,
       290 F.3d 1331, 1337-38 (11th Cir. 2002)).

¶ 48       Considering the facts of the case before it, the First District found probable
       cause for the officers to search the apartment. Id. ¶ 53. The police had received
       multiple 911 calls of gunshots being fired, creating the reasonable belief that
       criminal activity had occurred in the apartment and someone inside could be
       seriously injured. Id. “Responding to the call, the police entered the apartment for
       the express purpose of performing a safety check to ensure that no one had been
       injured or was in need of medical assistance.” Id.

¶ 49       Since Lomax was decided, our appellate court has continued to utilize the two-
       part test to determine the validity of a search under the emergency aid doctrine.
       People v. Kulpin, 2021 IL App (2d) 180696, ¶ 41; 2021 IL App (1st) 190692, ¶ 48;
       People v. Ramsey, 2017 IL App (1st) 160977, ¶ 24. We adopt this test, finding it
       consistent with the pronouncements on the emergency aid doctrine by the United
       States Supreme Court and with our own search-and-seizure jurisprudence. With
       this test in mind, we now apply it to the facts of this case.




                                                - 12 -
¶ 50                  1. Reasonable Grounds to Believe an Emergency Exists

¶ 51       In the case sub judice, the police officers had reasonable grounds to believe an
       emergency existed. Officers responded to Ali’s 911 call at approximately 4 a.m. in
       regard to a suspected battery in progress. Ali met them and said he had heard loud
       arguing and wrestling, followed by one individual saying, “Are you okay?” and
       “Get up.” Ali testified he heard “yelling and screaming” from upstairs and then
       defendant mentioning the name “Talal, Talal” and “some panic.” He said he relayed
       this to the police.

¶ 52       The officers proceeded upstairs to defendant’s apartment. After knocking on
       the door, defendant answered, only opening the door about a foot. Defendant said
       everything was okay. When officers asked to speak with defendant’s brother,
       defendant said the man was sleeping. After deciding to leave and returning
       downstairs, the officers conversed again with Ali, who was “adamant” about what
       had occurred and that someone was seriously hurt. The officers returned upstairs
       and knocked on defendant’s door for approximately five minutes, but they received
       no response.

¶ 53       The officers returned to their squad car and “punched in a code” that everything
       was okay. However, Officer Lugo testified “[s]omething didn’t feel right.” He
       drove around the building to the alley. Upon exiting, Lugo saw the back gate open.
       After entering the yard, the officers observed the garage door open as well as the
       side entrance to the building. They entered the building and went to the upstairs
       apartment. Once there, they saw the door “wide open.” They knocked and
       announced their office, but they received no response. They then entered the
       apartment and searched room to room, ultimately finding Talal unresponsive on the
       bed.

¶ 54       The first part of the two-part test focuses on the reasonableness of the officer’s
       beliefs as to the existence of an emergency and requires an examination of the
       “totality of the circumstances known to the officer at the time of entry.” (Emphasis
       added.) Lomax, 2012 IL App (1st) 103016, ¶ 29. Here, the totality of the
       circumstances justified the officers’ entry into the apartment. Ali had called 911 to
       report a suspected battery in progress. See People v. Carter, 2021 IL 125954, ¶ 26
       (noting “a caller’s use of the 911 emergency system is *** [an] indicator of
       veracity”). The officers were then able to speak directly with Ali, who was adamant



                                               - 13 -
       about what he heard. The officers’ initial investigation was inconclusive, so much
       so that, after further conversation with Ali, they returned upstairs, only to receive a
       lack of response from defendant. Then, the officers’ further investigation revealed
       an open gate, an open garage door, an open door to the building, and an open door
       to defendant’s apartment—all at four in the morning—with no response from inside
       the apartment. At that time, considering the totality of the circumstances, officers
       could have reasonably believed that an emergency existed, the perpetrator had fled,
       and someone may be inside and injured. See Johnson v. City of Memphis, 617 F.3d
       864, 869-70 (6th Cir. 2010) (holding “that the combination of a 911 hang call, an
       unanswered return call, and an open door with no response from within the
       residence is sufficient to satisfy the exigency requirement” and “[t]he officers’
       actions—announcing their presence and, after receiving no answer, entering in
       order to perform a cursory search for any endangered or injured persons—was an
       objectively reasonable response”).

¶ 55       Defendant argues the passage of time from the officers’ arrival on the scene and
       their entry into the apartment, “[r]oughly” 15 to 20 minutes according to Officer
       Lugo, establishes that no emergency existed. However, the passage of time is but
       one fact to consider. Moreover, the Supreme Court has said “judges should be
       cautious about second-guessing a police officer’s assessment, made on the scene,
       of the danger presented by a particular situation.” Ryburn v. Huff, 565 U.S. 469,
       477 (2012) (per curiam). Here, the elapsed time allowed the officers to investigate
       further and, with the accumulation of factual evidence, ultimately provided
       reasonable grounds to enter the apartment.

¶ 56       We reiterate that emergency situations include instances when someone is
       injured or threatened with injury (Brigham City, 547 U.S. at 403) and “[o]fficers do
       not need ironclad proof of ‘a likely serious, life-threatening’ injury to invoke the
       emergency aid exception” (Fisher, 558 U.S. at 49). While the facts in this case,
       taken individually, might not have established the presence of an injured person,
       the totality of the circumstances at the time of entry provided an objective,
       reasonable basis for believing someone was injured inside the apartment.




                                               - 14 -
¶ 57                                   2. Probable Cause

¶ 58       The police officers also had a reasonable basis, akin to probable cause,
       associating the emergency with the area to be entered and searched. “[I]n an
       emergency, the probable cause element may be satisfied where officers reasonably
       believe a person is in danger.” Holloway, 290 F.3d at 1338.

¶ 59       Here, the circumstances established reasonable grounds to believe an
       emergency existed in defendant’s apartment. The events described by the
       downstairs neighbor, defendant’s initial presence in the apartment, and the open
       gate and doors leading to the apartment all go toward establishing the police had a
       reasonable basis, approximating probable cause, to associate the emergency with
       the area to be entered and searched.


¶ 60                        D. Warrant After Discovery of the Body

¶ 61       Defendant argues that, assuming the officers’ warrantless entry was supported
       by the emergency aid exception, once Talal’s body was discovered, the exigency
       no longer existed and the officers should have obtained a warrant. We find
       defendant’s argument forfeited. Illinois Supreme Court Rule 341(h)(7) (eff. May
       25, 2018) requires an appellant to adequately develop his argument with citation of
       relevant authority. Defendant has not done so here, offering only a single paragraph
       in his argument and citing one appellate court case that he concedes “did not take
       up the issue.” Thus, the issue is forfeited. See People v. Ward, 215 Ill. 2d 317, 332
       (2005) (stating a point raised in a brief but not supported by citation of relevant
       authority fails to satisfy Rule 341).


¶ 62                    E. The Community Caretaking Doctrine and the
                                 Emergency Aid Exception

¶ 63       We note the circuit court based its 2018 denial of the motion to suppress on the
       community caretaking doctrine. However, in 2021, the United States Supreme
       Court held a police officer’s community caretaking duties do not create “a
       standalone doctrine that justifies warrantless searches and seizures in the home.”
       Caniglia v. Strom, 593 U.S. ___, ___, 141 S. Ct. 1596, 1598 (2021). Given that we




                                              - 15 -
       have found the emergency aid doctrine applied in this case and since we can affirm
       on any basis in the record, notwithstanding the circuit court’s reasoning, we need
       not address the community caretaking doctrine further.

¶ 64       Instead, as the Supreme Court has noted, “warrantless searches are allowed
       when the circumstances make it reasonable, within the meaning of the Fourth
       Amendment, to dispense with the warrant requirement.” King, 563 U.S. at 462.
       Here, given the totality of the circumstances, it was reasonable for the officers to
       enter the apartment, absent a warrant, to see if one of the occupants was in need of
       emergency aid. As such, the officers’ entry and search were both reasonable, and
       the circuit court did not err in denying defendant’s motion to suppress. See People
       v. Ferral, 397 Ill. App. 3d 697, 705 (2009) (stating, if the entry was valid under the
       emergency aid exception, “then evidence of crime discovered during the entry may
       be legally seized without a warrant”).


¶ 65                              II. Sufficiency of the Evidence

¶ 66       “When a defendant challenges the sufficiency of the evidence, a reviewing
       court must determine whether, after viewing the evidence in the light most
       favorable to the prosecution, any rational trier of fact could have found the essential
       elements of the crime beyond a reasonable doubt.” People v. Jackson, 2020 IL
       124112, ¶ 64. “Under this standard of review, it is the responsibility of the trier of
       fact to ‘fairly *** resolve conflicts in the testimony, to weigh the evidence, and to
       draw reasonable inferences from basic facts to ultimate facts.’ ” People v. Howery,
       178 Ill. 2d 1, 38 (1997) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
       This standard applies whether the evidence is direct or circumstantial, and
       “circumstantial evidence that meets this standard is sufficient to sustain a criminal
       conviction.” Jackson, 2020 IL 124112, ¶ 64.

¶ 67       In reviewing the evidence presented at the trial, we will not retry the defendant
       or substitute our judgment for that of the trier of fact. People v. McLaurin, 2020 IL
       124563, ¶ 22. “All reasonable inferences are drawn in favor of a finding of guilt.”
       People v. Swenson, 2020 IL 124688, ¶ 35. “A conviction will be reversed only
       where the evidence is so unreasonable, improbable, or unsatisfactory that it justifies
       a reasonable doubt of the defendant’s guilt.” People v. Belknap, 2014 IL 117094,




                                               - 16 -
       ¶ 67. This standard of review applies regardless of whether the defendant received
       a bench or jury trial. People v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009).

¶ 68       Defendant argues the appellate court erred in finding the evidence was
       sufficient to prove him guilty of first degree murder beyond a reasonable doubt.
       Specifically, he focuses on the appellate court’s misapprehension in its original
       opinion that his blood was located on the handle of the alleged murder weapon. The
       record reflects that there was no blood on the knife handle, and the appellate court
       entered a modified opinion correcting the misstatement. Defendant, however,
       argues the fact that his DNA, whether it be touch or trace DNA, was found on the
       knife handle proved nothing and, thus, when this is taken into consideration, the
       evidence of his guilt crumbles.

¶ 69       We find defendant’s argument of little merit considering the totality of the
       State’s evidence against him. As noted, along with defendant’s DNA on the knife
       handle and Talal’s blood on the knife blade, defendant’s presence at the murder
       scene was confirmed by Ali and Officer Lugo. Ali testified he heard wrestling,
       yelling, and screaming, defendant saying, “Talal, Talal,” and “some panic.”
       Defendant admitted to Ali that he and Talal had argued. He told Ali that Talal was
       in the bathroom and later said Talal was talking with family. Defendant then told
       the police that Talal was sleeping. Knowing that police officers were in the vicinity,
       defendant fled from the crime scene. Two days later, he again fled upon seeing the
       police. When he was apprehended, defendant’s underwear had bloodstains on it
       that contained Talal’s DNA.

¶ 70       Taking the evidence in the light most favorable to the State, we find that a
       rational trier of fact could have found defendant guilty beyond a reasonable doubt.


¶ 71                                     CONCLUSION

¶ 72       For the foregoing reasons, we affirm the judgment of the appellate court, which
       affirmed defendant’s conviction and sentence for first degree murder.


¶ 73      Judgments affirmed.




                                               - 17 -